              Case
               Case2:20-cv-01155-MJP
                    2:20-cv-01155-MJP Document
                                       Document17-1
                                                18 Filed
                                                    Filed10/29/20
                                                          10/28/20 Page
                                                                    Page11ofof22



1                                                     THE HONORABLE MARSHA J. PECHMAN
2

3

4

5

6

7                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
8                                       AT SEATTLE

9    DONALD STRATTON,                                 )   No. 2:20-cv-01155-MJP
                                                      )
10                                      Plaintiff,    )
                                                      )
11            v.                                      )   ORDER EXTENDING TIME FOR
                                                      )   DEFENDANT LEXISNEXIS RISK
12   STATE FARM FIRE AND CASUALTY                     )   SOLUTIONS INC. TO ANSWER THE
     COMPANY, LEXISNEXIS RISK                         )   COMPLAINT
13   SOLUTIONS INC.,                                  )
                                                      )   Noted For Consideration:
14                                   Defendants.      )   October 28, 2020
                                                      )
15

16            This matter is before the Court on the parties’ Stipulated Motion for Extension of
17   Time for LexisNexis Risk Solutions Inc. to Answer the Complaint. The Court finds good
18   cause to grant the motion and so it is hereby:
19            ORDERED that the Stipulated Motion for Extension of Time for LexisNexis Risk
20   Solutions Inc. to Answer the Complaint is GRANTED. Defendant LexisNexis Risk Solutions
21   Inc. shall have up to and including November 27, 2020, to respond to Plaintiff’s Complaint.
22            IT IS SO ORDERED.
23            DATED this 29th of October, 2020.
24

25
                                       HONORABLE MARSHA J. PECHMAN
26                                     UNITED STATES DISTRICT COURT JUDGE
27
     ORDER EXTENDING TIME FOR DEFENDANT LEXISNEXIS RISK                         LANE POWELL PC
                                                                         1420 FIFTH AVENUE, SUITE 4200
     SOLUTIONS INC. TO ANSWER THE COMPLAINT - 1                                   P.O. BOX 91302
     NO. 2:20-CV-01155-MJP                                                  SEATTLE, WA 98111-9402
                                                                          206.223.7000 FAX: 206.223.7107
     128991.0005/8244232.1
              Case
               Case2:20-cv-01155-MJP
                    2:20-cv-01155-MJP Document
                                       Document17-1
                                                18 Filed
                                                    Filed10/29/20
                                                          10/28/20 Page
                                                                    Page22ofof22



1    Presented by:
2    LANE POWELL, PC
3    By: s/ Abraham K. Lorber
        Abraham K. Lorber, WSBA No. 40668
4       lorbera@lanepowell.com
5    Attorneys for Defendant LexisNexis Risk Solutions Inc.
6
     By: s/ (via email authorizaiton)
7       Donald Lyle Stratton
        d.stratton3196@edmail.edcc.edu
8
     Pro se, Plaintiff
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER EXTENDING TIME FOR DEFENDANT LEXISNEXIS RISK                LANE POWELL PC
                                                                1420 FIFTH AVENUE, SUITE 4200
     SOLUTIONS INC. TO ANSWER THE COMPLAINT - 2                          P.O. BOX 91302
     NO. 2:20-CV-01155-MJP                                         SEATTLE, WA 98111-9402
                                                                 206.223.7000 FAX: 206.223.7107
     128991.0005/8244232.1
